Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bin (CN 107516290A cited by applicant) in view of HUANG et al ("Real-Time Neural Style Transfer for Videos" cited by applicant) .
As to claim 1, Bin discloses an image processing method for a computer device, comprising: 
 	obtaining a to-be-processed image belonging to a first image category (page 12, para 3, 4); 
 	inputting the to-be-processed image into a first stage image conversion model, to obtain a first intermediate image (page 12, para 5); 
 	determining a first weight matrix corresponding to the first intermediate image (page 12, para 5, 6, page 13, para 1); 

fusing the first intermediate image and the second intermediate image according to the corresponding first weight matrix and second weight matrix, to obtain a target image corresponding to the to-be-processed image and belonging to a second image category (page 12, para 5, 6, page 13, para. 1), 
 wherein a sum of the first weight matrix and the second weight matrix being a preset matrix (page 12, para 6, page 13, para. 1-5).
	Bin is silent regarding converting the first intermediate image into a second intermediate image through a second stage image conversion model.
	HUANG et al teach converting the first intermediate image into a second intermediate image through a second stage image conversion model (fig. 2, page 785).
 	It would have been obvious to one of ordinary skill in the art to replace the second image in Bin with the second intermediate image as taught by HUANG et al since doing this would amount to a simple substitution of one known element for another in order to obtain predictable results.
 	As to claims 10, 19, these claims recite features similar to features recited in claim 1.  Therefore, they are rejected for reasons similar to those discussed above.
4.	Claim(s) 2, 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bin (CN 107516290A cited by applicant) in view of HUANG et al ("Real-Time Neural Style Transfer for Videos" cited by applicant) and further in view of  Kuo (US 8,885,976).
	As to claim 2, the combination of Bin and HUANG et al is silent as to wherein: 
 	the inputting the to-be-processed image into a first stage image conversion model, to obtain a first intermediate image comprises: 

 	inputting the compressed image into the first stage image conversion model, to output the first intermediate image with an image size that is the same as the image size of the compressed image; and  
	the converting the first intermediate image into a second intermediate image through a second stage image conversion model comprises: 
 	performing up-sampling on the first intermediate image, to obtain an enlarged image with an image size that is the same as an image size of the to-be-processed image; and 
 	inputting the enlarged image into the second stage image conversion model, to output the second intermediate image with an image size that is the same as the image size of the enlarged image.
 	Kuo teaches the inputting the to-be-processed image into a first stage image conversion model, to obtain a first intermediate image comprises: 
 	performing down-sampling on the to-be-processed image, to obtain a compressed image with a reduced image size (figs. 6, 7, col. 8, lines 48-59); and 
 	inputting the compressed image into the first stage image conversion model, to output the first intermediate image with an image size that is the same as the image size of the compressed image (figs. 6, 7, col. 8, lines 48-59); and  
	the converting the first intermediate image into a second intermediate image through a second stage image conversion model comprises: 
 	performing up-sampling on the first intermediate image, to obtain an enlarged image with an image size that is the same as an image size of the to-be-processed image (figs. 6, 7, col. 8, lines 48-59); and 

 	It would have been obvious to one of ordinary skill in the art to incorporate Kuo’s teachings into the combination of Bin and HUANG et al in order to reduce image data to be processed.
	As to claims 11, 20, these claims recite features similar to features recited in claim 2.  Therefore, they are rejected for reasons similar to those discussed above.
Allowable Subject Matter
Claims 3-9, 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose the features required by dependent claims 3, 5, 12, 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUOC TRAN/Primary Examiner, Art Unit 2668